Filed 4/13/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE

 THE PEOPLE,                           B308433

        Plaintiff and Respondent,      (Los Angeles County
                                       Super. Ct. No. MA066185)

        v.

 RONALD REYES CANEDOS,

        Defendant and Appellant.




      APPEAL from an order of the Superior Court of
Los Angeles County, Shannon Knight, Judge. Reversed and
remanded with directions.
      Randall Conner, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Steven E. Mercer, Deputy
Attorneys General, for Plaintiff and Respondent.

                  ____________________________
       In 2020, the Legislature enacted Assembly Bill No. 1950
(Stats. 2020, ch. 328) (Assembly Bill No. 1950), which reduced
the maximum duration of probation in most felony cases to
two years, and in misdemeanor cases to one year. Under
principles first established in In re Estrada (1965) 63 Cal.2d 740
(Estrada), courts have held unanimously that the law applies
retroactively to the benefit of defendants serving probation terms
in excess of the maximum under the new law. (People v. Quinn
(2021) 59 Cal.App.5th 874, 879−884 (Quinn); People v. Sims
(2021) 59 Cal.App.5th 943, 955−964 (Sims); People v. Lord (2021)
64 Cal.App.5th 241, 244−246 (Lord); People v. Stewart (2021)
62 Cal.App.5th 1065, 1070−1074 (Stewart), review granted
June 30, 2021, S268787.)
       This case requires us to determine how far the retroactive
application of Assembly Bill No. 1950 extends. Defendant and
appellant Ronald Reyes Canedos, unlike the defendants in the
cases cited above, had violated the terms of his probation before
Assembly Bill No. 1950 became effective on January 1, 2021.
Canedos contends that the statute nevertheless applies
retroactively to him. He argues that because he violated
probation more than two years after the court imposed probation,
we must reverse the sentence of 32 months in prison that the
trial court imposed following the violation.
       We agree, as we see no principled basis for denying
retroactive relief to defendants in Canedos’s position. Although
Canedos had violated the terms of his probation before Assembly
Bill No. 1950 became effective, neither the trial court’s finding of
a violation nor his original conviction was yet final for purposes
of retroactivity under Estrada. (See People v. Esquivel (2021)
11 Cal.5th 671, 678 (Esquivel); see also People v. McKenzie (2020)




                                 2
9 Cal.5th 40, 47–48.) Unless the Legislature specifies
otherwise, it is a matter of “presumed legislative intent” that
an ameliorative criminal statute applies retroactively to all
defendants whose convictions were not yet final when the
law became effective. (Esquivel, supra, 11 Cal.5th at p. 680.)
We see no indication in the text or legislative history of Assembly
Bill No. 1950 that the Legislature meant to limit its retroactive
application. Under the new law, Canedos’s probation expired
in 2018, more than a year before he committed the violation.
Thus, the court no longer had the authority to revoke Canedos’s
probation and sentence him to prison. (See People v. Butler
(2022) 75 Cal.App.5th 216, 220–221 (Butler), petn. for review
pending, petn. filed Mar. 25, 2022, S273773.)

           FACTUAL AND PROCEDURAL SUMMARY
       On January 12, 2016, Canedos pleaded guilty to two
counts of possession of a firearm by a felon (Pen. Code,1 § 29800,
subd. (a)(1)), one count of possession of body armor by a violent
felon (§ 31360, subd. (a)), and one count of possession of
ammunition by a felon (§ 30305, subd. (a)(1)). The trial court
sentenced him to four years in prison and suspended execution
of the sentence pending the completion of four years of probation.
       More than three years later, on December 17, 2019,
Canedos became involved in an argument with his wife, O.S.
According to statements from family members, Canedos pulled
a knife on O.S., moved it back and forth in front of her face,
and threatened to kill O.S. and her mother. Three days later,
on December 20, Canedos pleaded not guilty to several charges
related to the incident, including assault with a deadly weapon

      1   Subsequent statutory references are to the Penal Code.




                                  3
(§ 245, subd. (a)(1)), and the trial court summarily revoked his
probation.
       At a trial on the new charges, a jury convicted Canedos
in September 2020 of assault with a deadly weapon, and the
court found him in violation of his probation term requiring
him to obey all laws. The court imposed an aggregate sentence
of 6 years 8 months in prison. The sentence consisted of the
upper term of four years for assault with a deadly weapon, plus
consecutive terms of eight months—one third the middle term—
for each of the four 2016 counts. In a prior opinion, we affirmed
the conviction of assault with a deadly weapon. (See People v.
Canedos (Oct. 21, 2021, B307948) [nonpub. opn.].)

                         DISCUSSION
      A.    Retroactivity of Assembly Bill No. 1950
       In September 2020, the Legislature enacted Assembly Bill
No. 1950, which reduced the maximum duration of probation
in cases in which the court suspends the execution of a sentence
pending the successful completion of probation. Previously,
section 1203.1, subdivision (a) allowed courts to impose up to
five years of probation in cases where the suspended sentence
was five years or less. Under the new law, which became
effective January 1, 2021, the maximum period of probation
is two years.
       “Generally, a statute applies prospectively unless otherwise
stated in the language of the statute, or when retroactive
application is clearly indicated by legislative intent.” (People v.
Winn (2020) 44 Cal.App.5th 859, 872.) Beginning with its
opinion in Estrada, however, our Supreme Court has recognized
an exception to this rule in ameliorative criminal statutes. The




                                 4
court explained that “[w]hen the Legislature amends a statute
so as to lessen the punishment it has obviously expressly
determined that its former penalty was too severe and that a
lighter punishment is proper as punishment for the commission
of the prohibited act. It is an inevitable inference that the
Legislature must have intended that the new statute imposing
the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply. The
amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided
the judgment convicting the defendant of the act is not final.
This intent seems obvious, because to hold otherwise would be
to conclude that the Legislature was motivated by a desire for
vengeance, a conclusion not permitted in view of modern theories
of penology.” (Estrada, supra, 63 Cal.2d at p. 745.)
       In People v. Francis (1969) 71 Cal.2d 66, the court held that
this presumption of retroactivity applies where a new law merely
allows for a possibility of reduced punishment by giving the
trial court discretion to impose a lesser sentence. (Id. at p. 76.)
In subsequent years, the court has reaffirmed this doctrine
numerous times and applied it to a wide range of ameliorative
criminal laws. (See Esquivel, supra, 11 Cal.5th at pp. 675–676
[listing cases].)
       In People v. Burton (2020) 58 Cal.App.5th Supp. 1 (Burton),
the court applied this doctrine to Assembly Bill No. 1950
and held that the law applies retroactively because it is an
ameliorative statute that reduces a criminal defendant’s potential
punishment. Although “ ‘[p]robation is neither “punishment”
[citation] nor a criminal “judgment” [citation]’ ” (Burton, supra,
58 Cal.App.5th Supp. at p. 16), the court recognized that




                                 5
probation is a restriction on liberty and increases the likelihood
that the probationer will be found in violation of probation
and incarcerated. In addition, the court recognized that the
Legislature, in enacting Assembly Bill No. 1950, intended to
prevent probationers from further involvement in the criminal
justice system because of probation violations that do not involve
new criminal conduct. (Burton, supra, 58 Cal.App.5th Supp. at
p. 15.) With no evidence of legislative intent to the contrary, the
court concluded that the ameliorative changes of Assembly Bill
No. 1950 should “ ‘extend as broadly as possible’ ” (Burton, supra,
at p. 16, quoting People v. Conley (2016) 63 Cal.4th 646, 657
(Conley)), including to defendants already on probation. Several
subsequent cases that have considered the issue reached the
same conclusion (see, e.g., Quinn, supra, 59 Cal.App.5th at
pp. 879−884; Sims, supra, 59 Cal.App.5th at pp. 955−964;
Lord, supra, 64 Cal.App.5th at pp. 244−246; Stewart, supra,
62 Cal.App.5th at pp. 1070−1074, review granted), and we see
no reason to disagree.

      B.    Retroactive Application to Defendants with
            Existing Violations
      The Attorney General does not take issue with the analysis
above, but contends that Assembly Bill No. 1950 does not apply
retroactively to Canedos because the court had already found
that he violated probation before the law became effective.
This was not the situation in the cases cited above, where the
defendant challenged the probation order as part of a direct
appeal of a conviction. (See Quinn, supra, 59 Cal.App.5th at
p. 878; Stewart, supra, 62 Cal.App.5th at pp. 1069–1070, review
granted; Sims, supra, 59 Cal.App.5th at pp. 946–947; Lord,
supra, 64 Cal.App.5th at p. 243.) In two recent cases, People v.




                                 6
Faial (2022) 75 Cal.App.5th 738 (Faial) and Kuhnel v. Superior
Court (2022) 75 Cal.App.5th 726 (Kuhnel), the First District,
Division Three agreed with the Attorney General and held that
Assembly Bill No. 1950 applies retroactively only to “defendants
whose probation has not been revoked and terminated” (Faial,
supra, 75 Cal.App.5th at p. 746).
       We disagree. The Supreme Court’s recent decision in
Esquivel compels the conclusion that, although the trial court
terminated Canedos’s probation, that decision was not yet final
for purposes of Estrada retroactivity. Esquivel was similarly
situated to Canedos: He was sentenced to five years in prison,
with the sentence suspended pending the completion of
probation. (Esquivel, supra, 11 Cal.5th at p. 673.) He did not
initially challenge the sentence, but filed an appeal after the
court three years later found him in violation of the terms of his
probation and ordered the suspended sentence into effect. (Ibid.)
In the interim, the Legislature had enacted a statute restricting
the applicability of certain sentence enhancements that
constituted two years of Esquivel’s sentence. The court held that
the law applied retroactively to Esquivel. (Id. at p. 678.) The
court explained that “[t]his case was not final, for purposes of
the Estrada presumption, because the ‘criminal prosecution
or proceeding’ brought against defendant was not complete
when the ameliorative legislation at issue took effect. [Citation.]
Defendant had not exhausted direct review of the order causing
his carceral punishment to take effect. The time for him to
seek that review had not expired. And he had not successfully
completed probation.” (Ibid.) The revocation of probation
did not prevent Esquivel from challenging the validity of his
sentence on appeal because the revocation was not yet final.




                                 7
       The same is true in this case. The trial court terminated
Canedos’s probation in 2020, but that decision was still on
appeal, and therefore not yet final for purposes of Estrada,
when Assembly Bill No. 1950 became effective.
       The Attorney General contends that the Legislature
did not intend for Assembly Bill No. 1950 to apply retroactively
to defendants like Canedos, noting that the law contains no
mechanism for shortening existing probation terms, and does not
address retroactive application to defendants who violated the
terms of their probation before the law became effective. But this
argument misunderstands the Estrada presumption. Silence on
the question of retroactivity means that an ameliorative law is
fully retroactive as a matter of “presumed legislative intent.”
(Esquivel, supra, 11 Cal.5th at p. 680.) If the Legislature means
to limit the scope of retroactive application, it must so specify:
“Our cases do not ‘dictate to legislative drafters the forms in
which laws must be written’ to express an intent to modify or
limit the retroactive effect of an ameliorative change; rather,
they require ‘that the Legislature demonstrate its intention
with sufficient clarity that a reviewing court can discern and
effectuate it.’ ” (Conley, supra, 63 Cal.4th at pp. 656–657.)
       Thus, in Conley, the court held that Proposition 36, which
limited the application of the “Three Strikes” law, was not fully
retroactive because the electorate created a specific mechanism
for convicted defendants to seek resentencing. (Conley, supra,
63 Cal.4th at pp. 657–659.) The court explained that “[w]here,
as here, the enacting body creates a special mechanism for
application of the new lesser punishment to persons who have
previously been sentenced, and where the body expressly makes
retroactive application of the lesser punishment contingent on




                                8
a court’s evaluation of the defendant’s dangerousness, we can
no longer say with confidence, as we did in Estrada, that the
enacting body lacked any discernible reason to limit application
of the law with respect to cases pending on direct review.” (Id.
at pp. 658–659.) Assembly Bill No. 1950 contains no equivalent
provision, and there is no basis for us to infer a limitation on the
retroactive effect of the law.
       Two additional recent cases support our position that
Assembly Bill No. 1950 applies retroactively to Canedos.
In People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
the Supreme Court held that Proposition 57, which barred
prosecutors from initiating charges against juvenile defendants
in adult court, applied fully retroactively to a case not yet final.
The defendant in the case had been validly charged in adult
court before the law was enacted, and the trial court, finding
Proposition 57 retroactive, transferred the case to the juvenile
court for a fitness hearing. The People sought writ relief, but
the Supreme Court ultimately agreed with the trial court that
the defendant was entitled to the benefit of Proposition 57
despite the prior filing of charges in adult court. (Lara, supra,
at pp. 307–314.) In People v. Frahs (2020) 9 Cal.5th 618, the
Supreme Court likewise held that a new law creating a diversion
program for defendants with mental health disorders applied
retroactively to the defendant’s case, which was pending appeal
of defendant’s conviction when the new program was enacted.
Although the defendant was convicted of robbery before the law
became effective, the court remanded the case to the trial court
to hold a mental health eligibility hearing, with the possibility
of ultimately dismissing the charges against him. (Id. at
pp. 640−641.) Thus, in both cases, the commencement of




                                 9
proceedings under existing law did not deny the defendant the
benefit of the retroactive application of a new law rendering the
prior proceedings potentially invalid.
       The court in Faial distinguished these cases from Assembly
Bill No. 1950 on the ground that “the laws in Lara and Frahs did
not contemplate obliteration of the offenders’ accountability for
conduct predating the new laws; rather, the offenders remained
answerable for such conduct through the juvenile justice system
or through the mental health diversion program.” (Faial, supra,
75 Cal.App.5th at p. 746.) We do not believe this distinction
is dispositive. First, Estrada retroactivity applies not only in
cases like Frahs and Lara, where a new law creates a mechanism
for possible reduced punishment, but also where a new law
eliminates all culpability for a defendant’s conduct. For example,
in People v. Rossi (1976) 18 Cal.3d 295, the Legislature
decriminalized oral copulation between consenting adults after
the defendant was convicted of the offense. The Supreme Court
held that Estrada required reversing the conviction (id. at
pp. 302–304) despite the fact that, as the dissent noted, this
would allow the “defendant to entirely escape punishment
for her offense” (id. at p. 305 (dis. opn. of Clark, J.)). Courts
have reached similar conclusions where a change in the law
decriminalized a defendant’s conduct in selling devices to allow
piracy of pay television service (People v. Babylon (1985) 39
Cal.3d 719, 721) and in possessing medical marijuana (People v.
Trippet (1997) 56 Cal.App.4th 1532, 1544–1545). The court in
Faial cited no authority to support its conclusion that a different
rule should apply here.
       Second, Assembly Bill No. 1950 does not “obliterate” a
defendant’s liability for criminal conduct. It simply shortens




                                10
the maximum time during which a defendant may be required
to obey terms of probation or punished for violating those terms.
Indeed, as the court in Faial acknowledged, this was the purpose
of the law as indicated in the legislative history. The drafters
of the law “acted on studies showing that probation services are
‘most effective during the first 18 months of supervision’ and
that ‘providing increased supervision and services earlier reduces
an individual’s likelihood to recidivate.’ ” (Faial, supra, 75
Cal.App.5th at p. 744.) Reducing “probation periods would not
only ‘ “decrease the amount of time that an individual must
suffer for a prior misdeed,” ’ but also ‘ “has the added benefit of
incentivizing compliance.” ’ ” (Ibid.)
        Unlike the Faial court, we conclude that it is consistent
with these stated purposes of the law to apply it retroactively
to defendants like Canedos who violated the terms of their
probation before the law became effective. The Legislature
believed it would be counterproductive to incarcerate defendants
for minor violations of the terms of their probation committed
more than two years after the original offense. Consistent
with that purpose, if the violation is serious, as in this case,
the defendant may be prosecuted for a new crime. Indeed, a
jury convicted Canedos of assault with a deadly weapon, and
the court sentenced him to four years in prison.
        We recognize that retroactively applying Assembly
Bill No. 1950 to defendants with existing violations does not
“ ‘ “incentiviz[e] compliance” ’ ” with probation rules (Faial,
supra, 75 Cal.App.5th at p. 744), but this is not enough to
overcome the Estrada presumption where neither the statute
nor the legislative history explicitly addresses restricting
retroactivity. (See Conley, supra, 63 Cal.4th at pp. 656–657.)




                                11
       In Kuhnel, the same division of the Court of Appeal
that issued Faial offered a separate justification for holding
that Assembly Bill No. 1950 does not apply retroactively to
existing probation violations. The court relied on two statutes
governing the revocation of probation. The first, section 1203.3,
subdivision (a), provides that “[t]he court has the authority
at any time during the term of probation to revoke, modify,
or change its order of suspension of imposition or execution of
sentence.” (Italics added.) This means that “ ‘[a]n order revoking
probation must be made within the period of time circumscribed
in the order of probation. Otherwise, the probationary period
terminates automatically on the last day.’ ” (Hilton v. Superior
Court (2014) 239 Cal.App.4th 766, 773, italics omitted.) Next,
section 1203.2, subdivision (a) provides that the trial court’s
action to revoke probation, “summary or otherwise, shall serve
to toll the running of the period of supervision.” As the Supreme
Court explained in People v. Leiva (2013) 56 Cal.4th 498 (Leiva),
the purpose of this statute is to allow trial courts time to deal
with violations occurring near the end of a probation term. By
tolling the probation term for a reasonable period, the statute
“preserve[s] the trial court’s authority to hold a formal probation
violation hearing at a time after probation would have expired
with regard to a violation that was alleged to have occurred
during the probationary period.” (Id. at pp. 514−515.)
       We agree with the Kuhnel court’s application of these
statutes to the specific facts of that case. Kuhnel involved a
defendant sentenced to three years of probation for misdemeanor
embezzlement. (Kuhnel, supra, 75 Cal.App.5th at p. 729.) Under
Assembly Bill No. 1950, the maximum probation term for most
misdemeanor offenses is one year. (§ 1203a.) The defendant




                                12
violated her probation within 11 months of her conviction. Thus,
even under the new law, she could be held liable for violating
probation. The prosecution, which had no reason to believe it
was facing a ticking clock, waited two additional months before
seeking to revoke her probation. The court reasoned that
Estrada “does not require us to play ‘gotcha’ with the prosecution,
imposing an after-the-fact, artificial deadline for summary
revocation. The rationale of Estrada provides no basis for
departing from the general rule of prospective application when
analyzing the date by which a court must have summarily
revoked probation in order to preserve its authority to adjudicate
a violation committed during a probationer’s first year.” (Kuhnel,
supra, 75 Cal.App.5th at p. 736.)
       We do not find this reasoning persuasive, however, in
cases like Canedos’s, where the defendant’s misconduct occurred
outside of the maximum probation term under Assembly Bill
No. 1950. In these cases, the violation did not “occur[ ] during
the probationary period” (Leiva, supra, 56 Cal.4th at p. 515) as
amended by the new statute. Thus, there is no justification for
tolling the probation term under section 1203.2, subdivision (a).

      C.    Application to Canedos
      Because Assembly Bill No. 1950 applies retroactively
to Canedos’s case, the maximum duration of his probation was
two years, expiring in January 2018. Thus, by the time Canedos
committed assault with a deadly weapon in 2019, the court
no longer had jurisdiction to revoke his probation. (See Butler,
supra, 75 Cal.App.5th at pp. 220–221, petn. for review pending.)




                                13
We must therefore reverse the trial court’s order revoking
probation.2
       In many cases, that would not be the end of the story:
We would need to remand the case to the trial court for a full
resentencing hearing. Under the full sentencing rule, when
we overturn a portion of a defendant’s sentence and remand
the case, “the resentencing court has jurisdiction to modify
every aspect of the sentence, and not just the portion” that was
the basis of the resentencing hearing. (People v. Buycks (2018)
5 Cal.5th 857, 893.) “This rule is justified because an aggregate
prison term is not a series of separate independent terms, but
one term made up of interdependent components. The invalidity
of one component infects the entire scheme.” (People v. Hill
(1986) 185 Cal.App.3d 831, 834.)
       The trial court is bound by a significant restriction on
its resentencing authority after a successful appeal, however:
The new sentence must be no more severe than the original
one.3 (People v. Hanson (2000) 23 Cal.4th 355, 358–360.) This

      2  As we noted above (see Discussion part B., ante), our
reversal of Canedos’s sentence on the probation violation of
course does not affect his conviction or sentence for assault
with a deadly weapon, which we affirmed in our prior opinion
in this case. (People v. Canedos, supra, B307948.)
      3 We requested supplemental briefing on the question of
whether we should consider Canedos’s plea based on an indicated
sentence analogous to a plea bargain. We now view this issue
as immaterial because even if we were to treat Canedos’s guilty
plea as analogous to a plea bargain for purposes of resentencing,
the same restriction on the length of his sentence would apply.
(See Butler, supra, 75 Cal.App.5th at p. 225, petn. for review
pending.)




                                14
requirement is consistent with the function of Estrada to allow
defendants to benefit from retroactive ameliorative changes in
the law, as well as with the intent of the Legislature in enacting
Assembly Bill No. 1950 to reduce the risk to probationers
of reincarceration. (See Stewart, supra, 62 Cal.App.5th at
pp. 1073–1074, review granted.)
       In this case, because any other sentence the court might
impose for his 2016 convictions would be more severe than
the original order suspending his sentence and placing him
on four years of probation, there is no reason to remand for
resentencing. Thus, we see no alternative but to order the trial
court to reduce Canedos’s sentence to two years of probation,
vacate its finding that Canedos violated probation, and to strike
the portion of the prison sentence attributable to that finding.
(See Butler, supra, 75 Cal.App.5th at pp. 225–226, petn. for
review pending.)




                                15
                         DISPOSITION
       The court’s finding that Canedos violated probation
is vacated and the 2 years 8 months portion of the sentence
attributable to the probation violation is stricken. The court
is directed to enter an order modifying Canedos’s term of
probation to two years in accordance with Penal Code
section 1203.1, subdivision (a) as amended by Assembly Bill
No. 1950, reinstating probation, and terminating probation
nunc pro tunc to January 12, 2018. The court shall resentence
Canedos to four years in prison for the 2020 conviction of assault
with a deadly weapon. The trial court is also directed to prepare
an amended abstract of judgment and to forward a certified copy
to the Department of Corrections and Rehabilitation.
      CERTIFIED FOR PUBLICATION.




                                          ROTHSCHILD, P. J.
We concur:




                        BENDIX, J.



                        CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.




                                16